-Mr. Justice Linscott delivered the opinion of the court: The claimant is a licensed physician and surgeon. On June 23, 1933 he was called to take care of Robert Dunham, who was an employee of the State of Illinois, working on S. B. I. Route No. 54, at or near Elmhurst. Dunham was injured by a hit and run automobile driver. Dunham sustained these injuries while in the course of his employment. It appears from the testimony that the claim of the claimant, for the sum of $32.00, is reasonable for the services rendered. We have heretofore held that: “Where a State employee, employed in a hazardous employment, is injured in line of duty and requires medical treatment which is given, the State becomes liable under the Workmen’s Compensation Act.” Marquis vs. State, 7 C. C. R. 88. There is no objection on the part of the Attorney General to the allowance of this claim. We, therefore, make an award in the sum of $32.00 in this case.